                                     MINUTES



 CASE NUMBER:             18-CV-00496-ACK-KJM
 CASE NAME:               Aquilina et al v. Certain Underwriters at Lloyd's London et al
 ATTY FOR PLA:            Joseph P. Guglielmo
                          E. Kirk Wood
                          Jeffrey E. Foster
                          Michelle E. Conston (appears via telephone)
                          Justin Batten (appears via telephone)
 ATTY FOR DEFT:           Lissa H. Andrews
                          Frederick W. Rohlfing, III
                          Matthew C. Shannon
                          Georgia Anton
                          Lennes N. Omuro
                          Wayne R. Wagner
                          David E. Walker (appears via telephone)
                          Douglas W. Walker (appears via telephone)




JUDGE:       Alan C. Kay                         REPORTER:        Ann Matsumoto

DATE:        09/10/2019                          TIME:            11:00 am to 12:00 pm
                                                                  1:00 pm to 1:45 pm


COURT ACTION: Hearing held on Defendant Ilikea, LLC’s Motion to Dismiss - [63]
              and Defendant Pyramid Insurance Centre, Ltd.'s Motion to Dismiss -
              [64]


Arguments were heard.
Court recessed at 12:00 PM. Second call for this case will be held at 1:00 PM.

Second call for this case held at 1:00 PM.
Further arguments were heard.


Defendant Ilikea, LLC's Motion to Dismiss-[63] and Defendant Pyramid Insurance
Centre, Ltd.'s Motions to Dismiss-[64] are both GRANTED at this time.

Defendant Borisoff Insurance Services, Inc. and Specialty Program Group, LLC's Motion
to Dismiss-[30] and all of the Lloyd's Syndicate Defendants’ Motion to Dismiss-[32]
from the August 27, 2019 hearing are also GRANTED at this time.

The Court will prepare a written order on all of the Motions to Dismiss.




Submitted by: Ilene Lee, Courtroom Manager
